           Case 4:19-cv-00570-BRW Document 11 Filed 03/10/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOE HAND PROMOTIONS, INC.                                                             PLAINTIFF

VS.                                     4:19-CV-570-BRW

JERMAINE BURTON d/b/a
LUCKY’S SPORTS BAR                                                                   DEFENDANT

                                              ORDER

       Pending is Plaintiff’s Motion for Default Judgment (Doc. No. 8). Defendant has not

responded and the time for doing so has passed. For the reasons set out below, the motion is

GRANTED, and Plaintiff is entitled to $3,200 from Defendant.

I.     BACKGROUND

       According to Plaintiff’s Complaint, it held the exclusive commercial distribution rights to

the broadcast of Ultimate Fighting Championship’s Khabib Nurmagomedov vs. Conor

McGregor fight on October 6, 2018.1 Jermaine Burton operated Lucky’s Sports Bar located in

Maumelle, Arkansas on the date of the fight. Defendant showed the program at Lucky’s

without paying the required commercial broadcast fee.

       On August 15, 2019, Plaintiff filed a Complaint seeking a judgment of up to $110,000.00

for the willful violation of 47 U.S.C. § 605, or alternatively, for statutory damages, of up to the

maximum amount of $60,000.00 for the willful violation of 47 U.S.C. § 553, costs, interest, and

attorneys’ fees.2 On August 28, 2019, Defendant was served with a summons and copy of the




       1
        Doc. No. 1, p. 1.
       2
        Id. at 5.

                                                  1
            Case 4:19-cv-00570-BRW Document 11 Filed 03/10/21 Page 2 of 6




Complaint.3 Defendant filed neither an answer nor responsive pleading.4 On December 19,

2019, Plaintiff filed a Motion for Clerk’s Entry of Default,5 which was entered against Defendant

on March 26, 2020. On December 23, 2020, Plaintiff filed a Motion for Default Judgment.6

II.    LEGAL STANDARD

       Under Federal Rule of Civil Procedure 55(a), “[w]hen a party against whom a judgment

for affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown

by affidavit or otherwise, the clerk must enter the party’s default.”7 A clerk’s entry of default

under Federal Rule of Civil Procedure 55(a) permits the plaintiff to move for default judgment

under Rule 55(b).8 If the claim is not for a definite amount, the plaintiff “must apply to the court

for a default judgment.”9 Rule 55(b) provides that a “default judgment may be entered against a

party who has defaulted ‘for not appearing.’”10 The Eighth Circuit “has not articulated specific

factors that must be considered in determining whether a Rule 55(b) motion for default judgment




       3
        Doc. Nos. 2, 3.
       4
        Doc. No. 4, p. 3.
       5
        Doc. No. 4.
       6
        Doc. No. 8.
       7
        Fed. R. Civ. P. 55(a).
       8
         See Johnson v. Dayton Elec. Mfg. Co., 140 F.3d 781, 783 (8th Cir. 1998) (“When a party
has failed to plead or otherwise defend against a pleading listed in Rule 7(a), entry of default
under Rule 55(a) must precede grant of a default judgment under Rule 55(b).”) (citation and
internal quotation marks omitted).
       9
        Fed. R. Civ. P. 55(b)(2).
       10
        Am. Auto. Ass’n, Inc. v. Advance Quotes, LLC, No. 6:10-CV-06020, 2010 WL 2985505,
at *2 (W.D. Ark. June 29, 2010), report and recommendation adopted, No. CIV. 10-6020, 2010
WL 2990063 (W.D. Ark. July 26, 2010) (citing Fed. R. Civ. P. 55(b)(1)).

                                                 2
             Case 4:19-cv-00570-BRW Document 11 Filed 03/10/21 Page 3 of 6




for failure to defend should be granted, ”11 but federal law requires that the court determine that

the non-responsive defendant is not in military service .12

        “Upon default, the factual allegations of a complaint (except those relating to the amount

of damages) are taken as true.”13 However, a court must ensure that the “unchallenged facts

constitute a legitimate cause of action” before entering a default judgment.14 “Under Rule

55(b)(2), the Court may hold an evidentiary hearing to determine damages, but a hearing is not

required if the amount is ascertainable from definite figures, facts, and evidence provided by

plaintiffs.”15

III.    DISCUSSION

        A.         Uncontested Facts

        Defendant failed to file an answer or responsive pleading within twenty-one days of

service of the Summons and Complaint,16 and that failure was supported by affidavit.17



        11
          Ackra Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d 852, 857 (8th Cir. 1996). The
Eighth Circuit has held that failing to appear at hearings and depositions even after filing an
answer is “ample basis for a grant of default judgment.” Forsythe v. Hales, 255 F.3d 487, 490
(8th Cir. 2001) (holding that defendants’ “conduct provide[d] ample basis for a grant of default
judgment” where defendants had answered the complaint but then “complete[ly] fail[ed] to
engage in discovery and fail[ed] to appear at depositions and hearings set by the court”); see also
Dole v. L & J, Inc., No. CIV. A. LR-C-89-339, 1990 WL 250974, at *1 (E.D. Ark. Feb. 26,
1990) (granting default judgment after plaintiff defaulted for failure to appear).
        12
         When a party is in military service, a default judgment may not be entered against that
party unless he or she is represented by counsel. See 50 U.S.C. § 3931(b)(2).
        13
             Murray v. Lene, 595 F.3d 868, 871 (8th Cir. 2010).
        14
             Id.
        15
         BMO Harris Bank N.A. v. Richland Express, Inc., No. 2:17-CV-00149-KGB, 2018 WL
8299883, at *7 (E.D. Ark. Sept. 28, 2018); see also Fed. R. Civ. P. 55(b)(2); Taylor v. City of
Ballwin, 859 F.2d 1330, 1332-33 (8th Cir. 1988).
        16
             Doc. No. 4, p. 3.
        17
             Id.

                                                   3
             Case 4:19-cv-00570-BRW Document 11 Filed 03/10/21 Page 4 of 6




Additionally, Plaintiff’s counsel filed an affidavit stating that he had conducted a search in

compliance with the Servicemembers Civil Relief Act and determined that Defendant is not in

military service.18

        Plaintiff filed the pending motion and supporting documentation, such as an affidavit

from Plaintiff’s president attesting to the allegations in Complaint,19 an affidavit from Tyler

Forrest, a patron at Defendant’s establishment, attesting to the violation at the Defendant’s bar,20

the rate card used to determine the charges for broadcasting the event,21 and the commercial

licencing agreement proving that Plaintiff was licensed to sell broadcast rights to the event.

        Taking the allegations in the Complaint as true, except for those regarding damages, I

find that the unchallenged facts constitute a legitimate cause of action for a violation of 47

U.S.C. § 605. Defendant misappropriated the closed-circuit broadcast scheduled for October 6,

2018 for his financial gain, and Plaintiff is entitled to default judgment against him. The rate card

and Tyler Forrest’s affidavit establish that Defendant should have paid $998.00 for the broadcast

rights of the fight.22

        B.         Damages

        A hearing is not necessary to determine damages, because they can be determined based

on the documents Plaintiff provided. Plaintiff elected statutory damages under 47 U.S.C. §

605.23 That statute provides that Plaintiff may recover statutory damages from $1,000.00 to

        18
             Id.
        19
             Doc. No. 8-2.
        20
             Doc. No. 8-3.
        21
             Doc. No. 8-4.
        22
             Doc. Nos. 8-3, 8-4.
        23
             Doc. No. 9, p. 5.

                                                  4
             Case 4:19-cv-00570-BRW Document 11 Filed 03/10/21 Page 5 of 6




$10,000.00 for each violation.24 Additional damages of up to $100,000 may be awarded for a

wilful violation.25 However, if I find Defendant was not aware and had no reason to believe that

his acts constituted a violation, I may reduce the award of damages to a sum of not less than

$250.26 Furthermore, Plaintiff is entitled to full costs, including reasonable attorneys’ fees.27

        Plaintiff requests statutory damages of $5,000.00 and enhanced damages for $20,000.00.

This is excessive. Defendants showed the event on nine televisions and there were between 15

and 33 patrons at bar. There is no evidence that Defendants imposed a cover charge for entrance

or increased its food or beverage prices during the event. There also is no evidence that

Defendants had previously violated anti-piracy laws for cable or satellite television broadcasts.

Accordingly, $2,500.00 in statutory damages, with no enhanced damages, is appropriate under

the facts of this case.

        C.         Attorneys’ Fees

        Plaintiff originally requested $2,500.00 in attorneys’ fees. However, yesterday, it

withdrew that request.

        D.         Costs

        Regarding the costs, Plaintiff is awarded the $400 charged for filing the Complaint and

service costs of $300.




        24
             47 U.S.C. § 605(e)(3)(C)(i)(II).
        25
             § 605(e)(3)(C)(i)(II)(ii).
        26
             § 605(e)(3)(C)(i)(II)(iii).
        27
             § 605(e)(3)(B)(iii).

                                                  5
         Case 4:19-cv-00570-BRW Document 11 Filed 03/10/21 Page 6 of 6




                                       CONCLUSION

       Based on the findings of fact and conclusions of law above, Defendant’s Motion for

Default Judgment (Doc. No. 8) is GRANTED. Accordingly, Plaintiff is entitled to a total of

$3,200 from Defendant.

       IT IS SO ORDERED this 10th day of March, 2021.


                                                       Billy Roy Wilson__________________
                                                       UNITED STATES DISTRICT JUDGE




                                              6
